DETAILED ACTION
This Action is responsive to the communication filed on 12/14/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hien (WO 2019-223977 A1), in view of Tsai (US 10,193,042), in view of Yamada (US 2019/0027659).

Regarding claim 1, Hein (see, e.g., FIG. 1B) discloses an electronic device, comprising: 
a substrate 6 (Para 0213-Para 0215); 
a plurality of light-emitting units 1 electrically connected to the substrate 6 (Para 0211, Para 0220, Para 0221); and 
a protective layer 2 covering the plurality of light-emitting units 1 (Para 0181, Para 0182); 
Although Hein shows substantial features of the claimed invention, Hein fails to expressly teach a driving substrate; the protective layer has a Young’s modulus less than or equal to 20 MPa.
Tsai (see, e.g., FIG. 1A) teaches a driving substrate 100 for the purpose of serving as a switch of the light emitting unit (col. 4, lines 51-55). The combination of Hien/Tsai teaches that the plurality of light-emitting units 1 (as taught by Hien) electrically connected to the driving substrate 100 (as taught by Tsai). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the driving substrate of Tsai as the substrate of Hien for the purpose of serving as a switch of the light emitting unit (col. 4, lines 54-55).
Yamada (see, e.g., FIG. 1) teaches that the protective layer 30 has a Young’s modulus less than or equal to 20 MPa for the purpose of utilizing a material for its light fastness and moldability (Para 0054).
Examiner Note: The protective layer of Yamada is of the same material as disclosed by applicant (see, e.g., Para 0038 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the protective layer of Hien for the protective layer of Yamada for the purpose of utilizing a material for its light fastness and moldability (Para 0054).

Regarding claim 2, Hein (see, e.g., FIG. 1B) teaches that the protective layer 2 entirely covers the plurality of light-emitting units 1 (Para 0181, Para 0182).

Regarding claim 4, Yamada (see, e.g., FIG. 1) teaches that the protective layer 30 comprises acrylic resin, epoxy resin, polyurethane, silicone, parylene, polytetrafluoroethylene, or a combination thereof (Para 0054).

Regarding claim 5, Hein (see, e.g., FIG. 1B) teaches that the protective layer 2 comprises a plurality of separated portions (e.g., portion of 2 between 3), and each of the plurality of separated portions (e.g., portion of 2 between 3) covers at least one of the plurality of light-emitting units 1 (Para 0181, Para 0182).

Regarding claim 6, Hein (see, e.g., FIG. 1B) teaches that one of the plurality of separated portions (e.g., portion of 2 between 3) and another one of the plurality of separated portions (e.g., portion of 2 between 3) are spaced apart by a distance (e.g., portion of 2 between 3).
Hein fails to expressly teach that the distance is in a range from 20 µm to 300 µm. However, differences in distances will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the distance being in a range from 20 µm to 300 µm, it would have been obvious to one of ordinary skill in the art to modify the distance between separated portions of Hein to be in a range from 20 µm to 300 µm through routine experimentaton.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 8, Hein (see, e.g., FIG. 1B) teaches that the protective layer 2 continuously covers the plurality of light-emitting units 1 (Para 0181, Para 0182).

Regarding claim 9, Hein (see, e.g., FIG. 1B) teaches a plurality of wavelength conversion particles e.g., phosphor mixed in the protective layer 2 (Para 0241-Para 0242).

Regarding claim 15, Tsai (see, e.g., FIG. 1A) teaches that the driving substrate 100 is a thin-film transistor substrate (col. 4, lines 51-55, lines 66-67; col. 5, lines 1-8).

Regarding claim 17, Yamada (see, e.g., FIG. 1) teaches that the Young’s modulus of the protective layer 30 is in the range of 0.02 MPa to 20 MPa (Para 0054).
Examiner Note: The protective layer of Yamada is of the same material as disclosed by applicant (see, e.g., Para 0038 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 18, Yamada (see, e.g., FIG. 1) teaches that the protective layer 30 has a thermal expansion coefficient (CTE) and the thermal expansion coefficient is greater than 0 and less than or equal to 50 (Para 0054).
Examiner Note: The protective layer of Yamada is of the same material as disclosed by applicant (see, e.g., Para 0038 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hien (WO 2019-223977 A1), in view of Tsai (US 10,193,042), in view of Yamada (US 2019/0027659), and further in view of Bierhuizen (WO 2013-118076 A1).

Although Hein/Tsai/Yamada show substantial features of the claimed invention, Hein/Tsai/Yamada fail to expressly teach that at least one of the plurality of separated portions has an arc-shaped top surface. 
Bierhuizen (see, e.g., FIG. 1) teaches an encapsulant 170 having an arc-shaped top surface (e.g., dome-shaped) for the purpose of spreading light output across a wide output angle (pg 5, para 1). The combination of Hien/Bierhuizen teaches that the plurality of separated portion (e.g., portion of 2 between 3) (as taught by Hien) have an arc-shaped top surface (e.g., dome-shaped) (as taught by Bierhuizen). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arc-shaped top surface of Bierhuizen to the top surface of the separated portions as taught by Hien for the purpose of spreading light output across a wide output angle (pg 5, para 1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hien (WO 2019-223977 A1), in view of Tsai (US 10,193,042), in view of Yamada (US 2019/0027659), and further in view of Liu (CN 109557721 A).

Regarding claim 16, although Hien/Tsai/Yamada show substantial features of the claimed invention, Hien/Tsai/Yamada fail to expressly teach that the driving substrate is a printed circuit board. Tsai does, however, teach that the driving substrate 100 is a thin-film transistor substrate (col. 4, lines 51-55, lines 66-67; col. 5, lines 1-8). 
Liu (see, e.g., FIG. 2), on the other hand, teaches that the driving substrate 130 (inclusive of a driving circuit layer, not shown) can be either printed circuit board or driving substrate including a plurality of thin film transistors (pg 4, para 7). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either a printed circuit board or driving substrate including a plurality of thin film transistors in Hein’s device because these were recognized in the semiconductor art for their use as a driving circuit layer/substrate, as taught by Liu, and selecting between known equivalents would be within the level of ordinary skill in the art. 

Claims 1, 3-4, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (US 2016/0190105), in view of Tsai (US 10,193,042).

Regarding claim 1, Rhee (see, e.g., FIG. 10) discloses a electronic device, comprising: 
a substrate 1010 (Para 0130); 
a plurality of light-emitting units 1100 electrically connected to the substrate 1010 (Para 0130); and 
a protective layer 1021 covering the plurality of light-emitting units 1100 (Para 0130, Para 0192); 
wherein the protective layer 1021 has a Young’s modulus less than or equal to 20 MPa (Para 0192),
Examiner Note: The protective layer of Rhee is of the same material as disclosed by applicant (see, e.g., Para 0038 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 
Although Rhee shows substantial features of the claimed invention, Rhee fails to expressly teach a driving substrate.
Tsai (see, e.g., FIG. 1A) teaches a driving substrate 100 for the purpose of serving as a switch of the light emitting unit (col. 4, lines 51-55). The combination of Rhee/Tsai teaches that the plurality of light-emitting units 1100 (as taught by Rhee) electrically connected to the driving substrate 100 (as taught by Tsai). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the driving substrate of Tsai as the substrate of Rhee for the purpose of serving as a switch of the light emitting unit (col. 4, lines 54-55).

Regarding claim 3, Rhee (see, e.g., FIG. 10) teaches that the protective layer 1021 partially covers the plurality of light-emitting units 1100 (Para 0198).

Regarding claim 4, Rhee (see, e.g., FIG. 10) teaches that the protective layer 1021 comprises acrylic resin, epoxy resin, polyurethane, silicone, parylene, polytetrafluoroethylene, or a combination thereof (Para 0192).

Regarding claim 15, Tsai (see, e.g., FIG. 1A) teaches that the driving substrate 100 is a thin-film transistor substrate (col. 4, lines 51-55, lines 66-67; col. 5, lines 1-8).

Regarding claim 17, Rhee (see, e.g., FIG. 10) teaches that the Young’s modulus of the protective layer 1021 has is in the range of 0.02 MPa to 20 MPa (Para 0192).
Examiner Note: The protective layer of Rhee is of the same material as disclosed by applicant (see, e.g., Para 0038 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 18, Rhee (see, e.g., FIG. 10) teaches that the protective layer 1021 has a thermal expansion coefficient (CTE) and the thermal expansion coefficient is greater than 0 and less than or equal to 50 (Para 0192).
Examiner Note: The protective layer of Rhee is of the same material as disclosed by applicant (see, e.g., Para 0038 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Claims 1, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bierhuizen (WO 2013-118076 A1), in view of Tsai (US 10,193,042), in view of in view of Yamada (US 2019/0027659).

Regarding claim 1, Bierhuizen (see, e.g., FIG. 2D) discloses an electronic device, comprising: 
a plurality of light-emitting units 110 (pg 3, para 7); and 
a protective layer 270 covering the plurality of light-emitting units 110 (pg 4, para 4); 
Although Bierhuizen shows substantial features of the claimed invention, Bierhuizen fails to expressly teach a driving substrate; the protective layer has a Young’s modulus less than or equal to 20 MPa.
Tsai (see, e.g., FIG. 1A) teaches a driving substrate 100 for the purpose of serving as a switch of the light emitting unit (col. 4, lines 51-55). The combination of Bierhuizen/Tsai teaches that the plurality of light-emitting units 110 (as taught by Bierhuizen) electrically connected to the driving substrate 100 (as taught by Tsai). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the driving substrate of Tsai in the device as described by Bierhuizen for the purpose of serving as a switch of the light emitting unit (col. 4, lines 54-55).
Yamada (see, e.g., FIG. 1) teaches that the protective layer 30 has a Young’s modulus less than or equal to 20 MPa for the purpose of utilizing a material for its light fastness and moldability (Para 0054).
Examiner Note: The protective layer of Yamada is of the same material as disclosed by applicant (see, e.g., Para 0038 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the protective layer of Bierhuizen for the protective layer of Yamada for the purpose of utilizing a material for its light fastness and moldability (Para 0054).

Regarding claim 10, Bierhuizen (see, e.g., FIG. 2D) teaches a reflective structure 250 adjacent to at least one of the plurality of light-emitting units 110 (pg 3, para 8).

Regarding claim 11, Bierhuizen (see, e.g., FIG. 2D) teaches that the reflective structure 250 is between adjacent two of the plurality of light-emitting units 110 (pg. 3, para 8). 
However, Bierhuizen fails to expressly teach a driving substrate. 
Tsai (see, e.g., FIG. 1A) teaches a driving substrate 100 for the purpose of serving as a switch of the light emitting unit (col. 4, lines 51-55). The combination of Bierhuizen/Tsai teaches that the reflective structure 250 (as taught by Bierhuizen) is disposed on the driving substrate 100 (as taught by Tsai).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the driving substrate of Tsai in the device as described by Bierhuizen for the purpose of serving as a switch of the light emitting unit (col. 4, lines 54-55).

Regarding claim 12, Bierhuizen (see, e.g., FIG. 2D) teaches that the protective layer 270 covers the reflective structure 250.

Regarding claim 14, Bierhuizen (see, e.g., FIG. 2D) teaches that the reflective structure 250 has inclined sidewalls or arc-shaped sidewalls.

Claims 1, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2019/0035986), in view of Tsai (US 10,193,042).

Regarding claim 1, Maeda (see, e.g., FIG. 6B) discloses electronic device, comprising: 
a substrate 13 (Para 0047, Para 0049, Para 0050); 
a plurality of light-emitting units 12 electrically connected to the substrate 13 (Para 0047); and 
a protective layer 11 covering the plurality of light-emitting units 12 (Para 0030-Para 0032); 
wherein the protective layer 11 has a Young’s modulus less than or equal to 20 MPa (Para 0031-Para 0032),
Examiner Note: The protective layer of Maeda is of the same material as disclosed by applicant (see, e.g., Para 0038 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 
Although Maeda shows substantial features of the claimed invention, Maeda fails to expressly teach a driving substrate.
Tsai (see, e.g., FIG. 1A) teaches a driving substrate 100 for the purpose of serving as a switch of the light emitting unit (col. 4, lines 51-55). The combination of Maeda/Tsai teaches that the plurality of light-emitting units 12 (as taught by Maeda) electrically connected to the driving substrate 100 (as taught by Tsai). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the driving substrate of Tsai as the substrate of Maeda for the purpose of serving as a switch of the light emitting unit (col. 4, lines 54-55).

Regarding claim 10, Maeda (see, e.g., FIG. 6B) teaches a reflective structure 16 adjacent to at least one of the plurality of light-emitting units 12 (Para 0064, Para 0065).

Regarding claim 13, Maeda (see, e.g., FIG. 6B) teaches a Young’s modulus of the reflective structure 16 (e.g., epoxy resin) is greater than the Young’s modulus of the protective layer 11 (e.g., silicone resin) (Para 0031, Para 0032, Para 0064) (see also Remarks section of Office Action, paragraph 74 below).

Regarding claim 19, Maeda (see, e.g., FIG. 6B) teaches that a viscosity of the reflective structure 16 (e.g., silicone resin) is greater than a viscosity of the protective layer 11 (e.g., epoxy resin) (Para 0031, Para 0032, Para 0064)(see also Remarks section of Office Action, paragraph 75 below).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2019/0035986), in view of Tsai (US 10,193,042), and further in view of Takiyama (JP 2005 024924 A).

Regarding claim 20, Maeda fails to expressly teach that viscosity of the protective layer 11 (e.g., epoxy resin) is in the range from 200 cP to 2500 cP. Takiyama, on the other hand, teaches that epoxy resin can be in the range of 6760 cP or less for the purpose of preventing luminance unevenness (bottom of pg 4 - top of pg 5). However, differences in viscosity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such viscosity difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the viscosity (e.g., epoxy resin) being in the range of 200 cP to 2500 cP, it would have been obvious to one of ordinary skill in the art to modify the viscosity of the protective layer of Maeda to be in the range of 200 cP to 2500 cP through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed viscosity range or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Remarks
Lee (US 2016/0233453) teaches that the Young’s modulus of epoxy resin is greater that the Young’s modulus of silicone resin (Para 0087).
Furukawa (US 2002/0011601) teaches that the viscosity of silicone resin is greater than the viscosity of epoxy resin (Para 0064). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817